Judgment, Supreme Court, New York County (Paul Bookson, J.), rendered June 4, 1990, convicting defendant, after a jury trial, of second degree robbery, and sentencing him to a term of 2 Vi to 7 Vi years, unanimously affirmed.
After the jury forewoman announced a guilty verdict, defense counsel asked that the jury be polled. Juror 4 requested permission to ask the forewoman a question in private, and the court responded by rejecting the verdict and sending the jurors back for further deliberation, at the conclusion of which *353all 12 expressed an unequivocal "guilty” vote. Defendant now argues that the court should have held a hearing to determine the nature of the fourth juror’s question, which was never expressed on the record.
We find that the objection is not preserved for appellate review (see, People v Cain, 76 NY2d 119, 124, n 2). Were we to consider the argument in the interest of justice, we would find it without merit (see, People v Pickett, 61 NY2d 773). Concur— Murphy, P. J., Carro, Rosenberger and Ellerin, JJ.